Opinion
Per Curiam.
This unprofessional conduct on the part of Smith is in violation of Section 1092, subdivision 3, L. O. L., for which he is subject to disbarment, under Section 1091, L. O. L. There is no statement of account by Robert G. Smith, or any showing as to the amount of money that came into his hands from the said development company; but it incidentally appears that he received $1,000 from the development company, not included in the items above mentioned, except in the $4,490. The said Smith contends that he converted the said money because the development company did not pay his fees. He says in his testimony he did not ask *99tlie development company for a payment tliereon until November, 1909, while tbe $240 and $375 above mentioned were received by Mm for specific purposes and were so converted in 1906, and $2,575 was received in 1908, being converted at that time. There may be a question as to whether he is entitled to any fees in such a ease; but he received money, over and above the amount mentioned herein, which would undoubtedly more than cover his reasonable fees. There is no question but that Robert G. Smith was guilty of willful deceit and misconduct in his professional dealings with the Cleopatra Development Company and with Lacey, its agent.
It is hereby ordered that the said Robert G. Smith be disbarred from practice in any of the courts of this state, and that his name be stricken from the roll of attorneys in this court. Defendant Disbarred.